Title: Cash Accounts, July 1774
From: Washington, George
To: 



[July 1774]



Cash


July  6—
To Cash recd for Ferriage money Poseys
[£] 0. 4. 0


13—
To Ditto recd for Waggonage
0.18. 0


15—
To Ditto recd from Messrs Hooe & Co.
182.16. 0


17—
To Ditto recd of Captn [William] Buddicum
90.14. 2


27—
To Cash on acct of Smith’s work
0. 5. 3


Contra


July  2—
By Do pd Mr Wm Wait for the use of  Porter at Acquia
4.19. 0


5—
By Cash pd Mr Going Lanphire
6. 0. 0




By Ditto pd Levy the Post bringing Mourning from Williamsburg
0.15. 0


8—
By Ditto pd Thos Bishop
10. 0. 0


14—
By Ditto paid for Cakes at the Electn
0.13. 3



 By Servants 3/9 Hay from Mrs [Mary] Hawk[i]n[s] 1/3
0. 5. 0



By Sund. ⟨Accoun⟩ts against my Brig[antin]e Farmer viz.





   
      Thos Armat£ 3.12.4
      Wm Bushby5.12.6
      Thos Patterson13.10.2
      Joel Cooper5.18.4
      Thos Crofts1.10.9
      Harry Chew.13.0
      Wm Shaw. 6.3
   

31. 3. 4



By Cash pd Mr Hepburn makg Rope
7. 0. 0



By Mr Hendricks for Oznabrigs
24. 5. 7



By Willm Shaw expence of Election
3. 1. 6



By Cash to Mr Custis
24. 0. 0


16—
By Ditto to Mrs Washington
7. 4. 0


17—
By Jonathan Palmer 24 Days Cradling
6. 0. 0



By William Skilling
6. 0. 0



By Jno. Allison on Acct of Mr Custis
6. 0.10



By Jonathan Palmer for 4 Barl Corn wrong charged
2.10. 0


18—
By Ditto paid Caleb Stone
2. 0. 0



By Ditto paid for Pullies—Windows
0. 3. 0



By 1 lb. of Chocolate
0. 1. 3



By Tinware
0. 4. 0



By Josh Marman for 168 Bls Oystr Shells
1.10. 3



By Wm Ritson for 277 Bls of Do @ 18/
2. 9.11



By Do Do 2 Bushl Oysters
0. 2. 6


20—
By Charity
0. 6. 0



By Cash paid Mr [John] Luke’s Acct
53. 4. 7


23—
By Ditto paid Doctr [William] Rumney’s Do
23.19. 6



By Ditto paid Do against Miss Custis
2. 3. 6



By Mr Robt Harrison on Acct of Mrs [Margaret] Savage
3.13. 9



By Cash paid for 2 dozn Lemons
0. 9. 0


26—
By Ditto paid Richd Arrell Balle Acct
9.19. 2


27—
By Ditto paid Mr James Crump for a Convict Servant namd Harry Young
35. 0. 0




By Ditto pd Do for a Month’s hire of him
2. 0. 0



By Ditto pd Mabray Madden & Peter Luke in full for Waggonage
10.12. 0



By Cash paid Mr George Young
6. 0. 0



By Ditto paid Mrs Lowe for Dropsey ⟨Wr⟩
1. 1. 6


28—
By Servants
0. 1. 3



By Expences at Taylor’s Ordy
0.13. 9



By Wm Goddard in full £3.11.3 P. Cy
2.17. 0



By Charity
0. 1. 3



By Ferriages at [James] Hunters
0. 4. 0


29—
By a new sett of Single Trees
0.10. 0



By Exps. at [Wiley] Roy’s Ordy
0.12. 1


30—
By Expences at [Benjamin] Hubbards
0. 9. 7 1/2



By Servants
0. 0. 9



By Exps. at King Wm Court House
0. 6. 7 1/2



By Ferriages, & other Exps. at Ruffins
1. 1. 4


